                                                                                                                                                                   Case 4:19-cv-04184-HSG Document 50 Filed 04/23/20 Page 1 of 3

                                                                                                                                                               
                                                                                                                                                               
                                                                                                                                                              -$62106+(50$1(64 6%1 
                                                                                                                                                               MDVRQ#MVOODZFRP
                                                                                                                                                              -2+16216&+$&+7(5 /(:,6
                                                                                                                                                               $3URIHVVLRQDO/DZ&RUSRUDWLRQ
                                                                                                                                                              +DUYDUG6TXDUH
                                                                                                                                                               +DUYDUG6WUHHW6XLWH
                                                                                                                                                              6DFUDPHQWR&$
                                                                                                                                                               7HOHSKRQH  
                                                                                                                                                              )DFVLPLOH  
                                                                                                                                                               
                                                                                                                                                              $WWRUQH\VIRU'()(1'$17
                                                                                                                                                               6$15$0219$//(<81,),('6&+22/',675,&7
                                                                                                                                                              
                                                                                                                                                               5,&+$5'052*(56
                                                                                                                                                              /$:2)),&(2)5,&+$5'052*(56
                                                                                                                                                               ,UYLQJ6WUHHW
                                                                                                                                                              6DQ)UDQFLVFR&$
                                                                                                                                                               7HOHSKRQH 
                                                                                                                                                             )DFVLPLOH    
-2+16216&+$&+7(5 /(:,6




                                                                                                                                                               (PDLO       5RJHUV505#\DKRRFRP
                                                                                                 7(/(3+21(  )$&6,0,/(  




                                                                                                                                                             
                                                                                                                                                               $WWRUQH\IRU3ODLQWLII
                                                               +$59$5'675((768,7(




                                                                                                                                                             '$5/(1(+$/(
                                                                                                                                                               
                                                                    6$&5$0(172&$
                             $352)(66,21$//$:&25325$7,21




                                                                                                                                                             
                                                                                                                                                                                          81,7('67$7(6',675,&7&2857
                                                                                                                                                          
                                                                                                                                                                                    1257+(51',675,&72)&$/,)251,$
                                                                                                                                                          
                                                                                                                                                               
                                                                                                                                                             
                                                                                                                                                               '$5/(1(+$/(                             &$6(12FY+6*
                                                                                                                                                                                                       
                                                                                                                                                                                                         67,38/$7,21$1'>352326('@
                                                                                                                                                                 3ODLQWLII                           25'(572(;7(1'(;3(57
                                                                                                                                                                                                         ',6&29(5<&872))
                                                                                                                                                                                                       
                                                                                                                                                               Y                                        
                                                                                                                                                                                                       
                                                                                                                                                               6$15$0219$//(<81,),('6&+22/           &RPSODLQW)LOHG -XQH
                                                                                                                                                             ',675,&7DQG'2(6WKURXJK           5HPRYDO)LOHG   -XO\
                                                                                                                                                                                                         
                                                                                                                                                                                                       7ULDO'DWH     2FWREHU
                                                                                                                                                                   'HIHQGDQWV                      
                                                                                                                                                             
                                                                                                                                                               
                                                                                                                                                             
                                                                                                                                                               
                                                                                                                                                             
                                                                                                                                                             
                                                                                                                                                             
                                                                                                                                                             


                                                                                                                                                                                                      
                                                                                                                                                               67,38/$7,21$1'>352326('@25'(5
                                                                                                                                                               72(;7(1'(;3(57',6&29(5<&872))                           &DVH1RFY+6*
                                                                                                                                                                   Case 4:19-cv-04184-HSG Document 50 Filed 04/23/20 Page 2 of 3

                                                                                                                                                               


                                                                                                                                                                        :+(5($6SXUVXDQWWRWKH&RXUW¶V6FKHGXOLQJ2UGHURI1RYHPEHU>'RFNHW
                                                                                                                                                              @H[FKDQJHRIRSHQLQJH[SHUWUHSRUWVZDVVFKHGXOHGIRU$SULO
                                                                                                                                                                       :+(5($6SXUVXDQWWRWKH&RXUW¶V6FKHGXOLQJ2UGHURI1RYHPEHUH[FKDQJHRI
                                                                                                                                                              UHEXWWDOH[SHUWUHSRWVLVVFKHGXOHGIRU$SULO
                                                                                                                                                                       :+(5($6SXUVXDQWWRWKH&RXUW¶V6FKHGXOLQJ2UGHURI1RYHPEHUFORVHRI
                                                                                                                                                              H[SHUWGLVFRYHU\LVVHWIRU0D\
                                                                                                                                                                       :+(5($6WKH6WDWHRI&DOLIRUQLDLVFXUUHQWO\XQGHUD6KHOWHULQ3ODFHRUGHUGXHWR
                                                                                                                                                              &RYLGUHQGHULQJH[SHUWGLVFRYHU\H[WUHPHO\GLIILFXOWWRFRRUGLQDWHDQGFRPSOHWH
                                                                                                                                                                       :+(5($6WKHSDUWLHVZLVKWRH[WHQGWKHH[SHUWGLVFRYHU\FXWRIIIRUDOOSDUWLHVWRMXVW
                                                                                                                                                             RYHUIRXUZHHNVWR)ULGD\-XQH
-2+16216&+$&+7(5 /(:,6

                                                                                                 7(/(3+21(  )$&6,0,/(  




                                                                                                                                                                      $FFRUGLQJO\WKHSDUWLHVVWLSXODWHWKDWJRRGFDXVHDVRXWOLQHGDERYHH[LVWVWRH[WHQGWKH
                                                               +$59$5'675((768,7(




                                                                                                                                                             H[SHUWGLVFRYHU\FXWRIIGHDGOLQHIURP0D\WR-XQH7KLVVWLSXODWLRQDSSOLHVRQO\
                                                                    6$&5$0(172&$
                             $352)(66,21$//$:&25325$7,21




                                                                                                                                                             WRWKHVFKHGXOLQJRIGHSRVLWLRQVIRUWLPHO\GLVFORVHGH[SHUWZLWQHVVHV
                                                                                                                                                             
                                                                                                                                                                 'DWHG$SULO                       -2+16216&+$&+7(5 /(:,6
                                                                                                                                                                                                                 $3URIHVVLRQDO/DZ&RUSRUDWLRQ
                                                                                                                                                                                                               
                                                                                                                                                                                                                 
                                                                                                                                                                                                               
                                                                                                                                                                                                                 V-DVRQ06KHUPDQ
                                                                                                                                                                                                                -$62106+(50$1
                                                                                                                                                                                                                 $WWRUQH\IRU'HIHQGDQW6$15$0219$//(<
                                                                                                                                                                                                               81,),('6&+22/',675,&7
                                                                                                                                                             
                                                                                                                                                               
                                                                                                                                                                 'DWHG$SULO                       /DZ2IILFHRI5LFKDUG05RJHUV
                                                                                                                                                                                                                 
                                                                                                                                                                                                               
                                                                                                                                                                                                                 
                                                                                                                                                                                                               BV5LFKDUG05RJHUVBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                                                                  5,&+$5'052*(56
                                                                                                                                                                                                               $WWRUQH\IRU3ODLQWLII'$5/(1(+$/(
                                                                                                                                                               
                                                                                                                                                                                                                 
                                                                                                                                                                                                                 
                                                                                                                                                                                                                   
                                                                                                                                                                                                                 
                                                                                                                                                                                                                   
                                                                                                                                                          
                                                                                                                                                                                               


                                                                                                                                                                                                                  
                                                                                                                                                               67,38/$7,21$1'>352326('@25'(5
                                                                                                                                                               72(;7(1'(;3(57',6&29(5<&872))                                        &DVH1RFY+6*
                                                                                                                                                                   Case 4:19-cv-04184-HSG Document 50 Filed 04/23/20 Page 3 of 3

                                                                                                                                                               


                                                                                                                                                                                                    ),/(5¶6$77(67$7,21
                                                                                                                                                               
                                                                                                                                                                          3XUVXDQWWR&LYLO/RFDO5XOH L  UHJDUGLQJVLJQDWXUHV-DVRQ06KHUPDQKHUHE\
                                                                                                                                                              DWWHVWVWKDWFRQFXUUHQFHLQWKHILOLQJRIWKLVGRFXPHQWKDVEHHQREWDLQHGIURPDOOWKHVLJQDWRULHV
                                                                                                                                                              DERYH
                                                                                                                                                                  'DWHG$SULO                       -2+16216&+$&+7(5 /(:,6
                                                                                                                                                                                                                $3URIHVVLRQDO/DZ&RUSRUDWLRQ
                                                                                                                                                                                                                 
                                                                                                                                                                                                                
                                                                                                                                                                                                                 
                                                                                                                                                                                                                V-DVRQ06KHUPDQ                 
                                                                                                                                                                                                                  -$62106+(50$1
                                                                                                                                                                                                                $WWRUQH\IRU'HIHQGDQW6$15$0219$//(<
                                                                                                                                                                                                                 81,),('6&+22/',675,&7
                                                                                                                                                             
-2+16216&+$&+7(5 /(:,6




                                                                                                                                                               
                                                                                                 7(/(3+21(  )$&6,0,/(  




                                                                                                                                                             
                                                               +$59$5'675((768,7(




                                                                                                                                                             38568$177267,38/$7,21,7,66225'(5('
                                                                    6$&5$0(172&$




                                                                                                                                                               
                             $352)(66,21$//$:&25325$7,21




                                                                                                                                                                 7KHH[SHUWGLVFRYHU\FXWRIIGDWHLVH[WHQGHGWR-XQH
                                                                                                                                                          
                                                                                                                                                               
                                                                                                                                                             
                                                                                                                                                               'DWHBBBBBBBBBBBB
                                                                                                                                                                         4/23/2020                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                          
                                                                                                                                                                                                         -8'*(+$<:22'6*,//,$0-5
                                                                                                                                                                                                       8QLWHG6WDWHV'LVWULFW-XGJH
                                                                                                                                                               
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                          


                                                                                                                                                                                                                  
                                                                                                                                                               67,38/$7,21$1'>352326('@25'(5
                                                                                                                                                               72(;7(1'(;3(57',6&29(5<&872))                                       &DVH1RFY+6*
